MEMORANDUM**
Arphaxad O. Ochoa appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction his action seeking judicial review of the Commissioner’s determination that Ochoa is not entitled to disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000), and we affirm.
The district court properly dismissed Ochoa’s action for failure to exhaust administrative remedies because his appeal of the Commissioner’s decision is still pending before the Appeals Council. Consequently, there is no final decision of the Commissioner subject to judicial review. See Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir.1989) (per curiam); 42 U.S.C. § 405(g).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.